Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, see remarks page 7-15, filed 1/28/2022, with respect to the rejection(s) of Claims 1-4, 6, 8-11, and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sienkiewicz et al. (US 2018/0183150 Al) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 8, regarding amended independent claim 1 that “For instance, the aperture may be designed to fit on the measurement antenna (at least an upper section thereof, see page 4 lines 31-33 of the original application), such that no additional mounting means are necessary for mounting the system on the measurement antenna.”

Examiner Response:
Applicant’s arguments, see page 8, stated above, have been fully considered and are not persuasive.
In response to Applicant's argument that, “the primary reference to Sienkiewicz does not disclose the limitation stated above”, applicant misinterprets the principle that claims are interpreted in the light of the specification. Although these elements (The aperture and/or the further aperture can be designed as form-fitting cavities for at least the upper section of the measurement respective calibration antenna. In particular, the fixture can be plugged onto the measurement antenna by means of the aperture. Likewise, the calibration antenna can be plugged into the further aperture- Paragraph [0020] in the PGPUB NO US 20210263096 A1 or Page 4 lines 31-33 as filed) are found in the specification, they were not claimed explicitly. Nor were the words that are used in the claims defined in the specification to require these limitations. A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. Therefore, applicant’s argument is not persuasive. However, applicant has amended the claims and added the limitation, “wherein the calibration antenna is attached to the fixture, wherein the fixture comprises an aperture for removably mounting the fixture with the attached calibration antenna on the measurement antenna” which necessitates a new ground of rejection. Sienkiewicz is reapplied to meet the amended limitation as Sienkiewicz discloses that the calibration antenna is attached (definition of attach: to join, to include, to fasten) to the fixture as explained below. Therefore, applicant’s argument is not persuasive. Sienkiewicz is reapplied and claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sienkiewicz (US 20180183150 A1) as set forth below. See the rejection set forth below.
	

Applicant’s Argument:
Applicant argues on page 9, regarding amended independent claim 1 that “It is clear from Sienkiewicz that the test fixture assembly does not comprise any calibration antenna (element); and no an antenna element of the SIAA 1s attached to the fixture of the test fixture assembly. Rather, the test fixture assembly can be positioned on the SIAA, such that the cavities in the fixture are aligned with the antenna elements of the SIAA. This means that each antenna element is arranged within one cavity of the fixture (see, for example, FIG. 1 of Sienkiewicz).”


Examiner Response:
Applicant’s arguments, see page 9, stated above, have been fully considered and are not persuasive. Sienkiewicz discloses in Paragraph 2, “the system further comprises a controller that processes signals output by the one or more sensors during transmission of signals from the one or more antenna elements to perform one or more measurements for each of the one or more antenna elements. In some embodiments, the one or more measurements comprise at least one of amplitude error, phase error, output power, error vector magnitude, and adjacent channel leakage ratio”. Therefore, the function of the antennas is calibrating the antenna by measuring the errors. Sienkiewicz also discloses that the test fixture assembly has calibration antenna (element) as the claim does not recite any specific calibration process or any structure to do the calibration process. Again, in Paragraph 24, Sienkiewicz discloses “In some embodiments, utilizing the one or more measurements comprises utilizing the one or more measurements to calibrate the one or more antenna elements”. Sienkiewicz also discloses the limitation and applicant’s argument is not persuasive.  
Sienkiewicz discloses, in paragraph [0044] “In this embodiment, the antenna elements 14 are structures on a surface of the SIAA 16.” The antenna element is structured in the surface of SIAA. “Structure: construct or arrange according to a plan”. The antenna element is attached or integrated or constructed or built in SIAA. Again, in Paragraph 0046, Sienkiewicz discloses, “Further, in some embodiments, the SIAA 16 includes a contact(s) on the surface of the substrate 18 over the electrically conductive via fence 20 to enable electrical and, in this example, physical contact between the electrically conductive via fence 20 and the test fixture assembly 12”. SIAA has the contact that connects the conductive via fence 20 and the test fixture assembly 12 and the antenna array is integrated in the SIAA 16. Therefore, the antenna element is attached to the fixture by the contact. Claim does not recite any contact means or any kind of form fitting. 
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., The aperture and/or the further aperture can be designed as form-fitting cavities for at least the upper section of the measurement respective calibration antenna. In particular, the fixture can be plugged onto the measurement antenna by means of the aperture) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.

Applicant’s Argument:
Applicant argues on page 9, regarding amended independent claim 1 that “In addition, the positioning of the test fixture assembly on the SIAA does also not involve any kind of mounting of the fixture (e.g., in a form-fitting manner, see page 4, line 31, to page 5, line 4, or the original application) on one or more of the antenna elements of the SIAA. It is quite clear, for instance, from FIG. 1 of Sienkiewicz, that the cavities are much larger than the antenna elements, so that these cavities can merely be positioned over the antenna elements, but cannot be mounted on the antenna elements.”
Examiner Response:
Applicant’s arguments, see page 9, stated above, have been fully considered and are not persuasive. The limitation “the positioning of the test fixture assembly on the SIAA does also not involve any kind of mounting of the fixture (e.g., in a form-fitting manner, see page 4, line 31, to page 5, line 4, or the original application)” is not stated in the claim. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. Therefore, applicant’s argument that Sienkiewicz does not disclose the limitation is not persuasive. Therefore, the rejection of claim 1 is maintained below. See the rejection set forth below. 

Applicant’s Argument:
Applicant argues on page 9-10, regarding amended independent claim 1 that “The features of amended independent claim 1 are advantageous in the specific context of the present application, wherein the measurement antenna is of the RF test arrangement or of an electronic device (see claim 15). The RF test arrangement may also comprise the electronic device according to the present application. Further, the RF test arrangement may also comprise a test chamber, in which the electronic device is held. In this specific context, the fixture with the attached calibration antenna (i.e., the entire claimed system) can, by means of the aperture that can be mounted on the measurement antenna, be easily and quickly installed. Moreover, due to the fixed distance between the measurement antenna of the RF test arrangement and the calibration antenna of the system — after the system is mounted on the measurement antenna — the calibration and measurement can be started immediately and can yield accurate results.
The context of Sienkiewicz is completely different than the specific context of the present application, since Sienkiewicz is concerned with measuring and calibrating antenna elements in a SIAA.”

Examiner Response:
Applicant’s arguments, see page 9-10, stated above, have been fully considered and are not persuasive.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Therefore applicant’s argument that, “The context of Sienkiewicz is completely different than the specific context of the present application, since Sienkiewicz is concerned with measuring and calibrating antenna elements in a SIAA” is not persuasive.


Applicant’s Argument:
Applicant argues on page 10, regarding amended independent claim 1 that “To this end, the test fixture assembly is provided, which has the cavities and the sidewalls that fit to the conductive via fence of the SIAA. The test fixture assembly can be positioned on the SIAA to set up the calibration measurements. As the test fixture assembly is positioned from above on the planar surface of the SIAA substrate (see FIG. 1), no attachment means are necessary, and no mounting of the cavities to the antenna elements is necessary.
The same reasoning, as given above for amended independent claim 1, applies also to amended independent claim 9, which describes a corresponding calibration method. Moreover, since all other claims, in particular also independent claim 15 directed to a test method for an electronic device, depend either on amended independent claim 1 or 9, also these claims are novel and inventive.”


Examiner Response:
Applicant’s arguments, see page 10, stated above, have been fully considered and are not persuasive.
Sienkiewicz discloses, in paragraph [0044] “In this embodiment, the antenna elements 14 are structures on a surface of the SIAA 16.” The antenna element is structured in the surface of SIAA. “Structure: construct or arrange according to a plan”. The antenna element is attached or integrated or constructed or built in SIAA. Again, in Paragraph 0046, Sienkiewicz discloses, “Further, in some embodiments, the SIAA 16 includes a contact(s) on the surface of the substrate 18 over the electrically conductive via fence 20 to enable electrical and, in this example, physical contact between the electrically conductive via fence 20 and the test fixture assembly 12”. SIAA has the contact that connects the conductive via fence 20 and the test fixture assembly 12 and the antenna array is integrated in the SIAA 16. Therefore, the antenna element is attached to the fixture by the contact. Claim does not recite any contact means or any kind of form fitting. 
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., The aperture and/or the further aperture can be designed as form-fitting cavities for at least the upper section of the measurement respective calibration antenna. In particular, the fixture can be plugged onto the measurement antenna by means of the aperture) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Therefore, the argument regarding the amended independent claim 9, independent claim 15 directed to a test method for an electronic device, depend either on amended independent claim 1 or 9, also these claims are novel and inventive is not persuasive as stated above. 


Applicant’s Argument:
Applicant argues on page 13, regarding secondary reference Wang Bogue and Nickel as applied to the Non-Final office action mailed on 10/28/2021 that “For example, Wang discloses (see FIG. 6 cited by the examiner) two antenna in a test chamber, however, no fixture is disclosed that is attached to one of the antennas and can also be mounted on the other antenna. Notably, Wang is not even compatible to be combined with Sienkiewicz, since these documents relate to completely different fields and types of calibration measurements.
Further, Bogue relates to a completely different technical field, and was only cited as evidence of a partially RF transparent material.
Nickel discloses only that a noncontact test system comprises an antenna probe that may be placed in the vicinity of a device structure under test, however, does not describe a mounting of a fixture on a measurement antenna of the device structure under test.
The same reasoning, as given above for amended independent claim 1, applies also to amended independent claim 9, which describes a corresponding calibration method. Moreover, since all other claims, in particular also independent claim 15 directed to a test method for an electronic device, depend either on amended independent claim 1 or 9, also these claims are novel and inventive.”

Examiner Response:
Applicant’s arguments, see page 13, stated above, have been fully considered and are not persuasive.
Wang teaches a method and apparatus for testing a radio frequency index and a wireless index of an active antenna system (Paragraph [0001] Line 3-5) which is similar field as Sienkiewicz. In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies no fixture is disclosed that is attached to one of the antennas and can also be mounted on the other antenna) are rejected under Sienkiewicz. Wang is never applied in the rejection to reject those limitations. Sienkiewicz teaches all the limitation of the independent claims and Wang was applied to remedy the deficiency of Sienkiewicz as Sienkiewicz does not teach, "placing the calibration antenna with attached fixture in the test chamber to perform the calibration measurement; and - removing the calibration antenna with attached fixture from the test chamber after the calibration measurement". So, applicant’s argument that Wang reference cannot be combined is not persuasive.
Sienkiewicz discloses all the limitations in the independent claim. Bogue is introduced to meet the limitation of dependent claims 7 and 12 that the fixture is made of an at least partially RF transparent material, in particular a polymethacrylimide based structural foam. Although Bogue reference is from different field than the present application Bogue is introduced here to show that the fixture can be made of a polymethacrylimide based structural foam. Therefore, applicant’s argument is not persuasive.
Nickel teaches a non-contact test system may be provided for performing tests on electronic device structures (Paragraph [0005] Line 1-2) Nickel is applied to meet the limitation of, “a distance between a tip of the calibration antenna and the tip of the measurement antenna is between 2 cm and 8 cm, in particular between 4 cm and 6 cm, more particular approximately 5 cm”. Again, in response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e. however, does not describe a mounting of a fixture on a measurement antenna of the device structure under test) are rejected under Sienkiewicz. Nickel is never applied in the rejection to reject those limitations. Sienkiewicz teaches all the limitation of the independent claims and Nickel was applied to remedy the deficiency of Sienkiewicz as Sienkiewicz does not teach, " a distance between a tip of the calibration antenna and the tip of the measurement antenna is between 2 cm and 8 cm, in particular between 4 cm and 6 cm, more particular approximately 5 cm ". So, applicant’s argument that Nickel reference cannot be combined is not persuasive.

Applicant’s argument regarding dependent claims are also not persuasive as stated above. See the rejection set forth below.

Applicant representative is invited to call the examiner if any further clarification is needed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sienkiewicz et al. (Hereinafter “Sienkiewicz”) in the US Patent Application Publication Number US 20180183150 A1.


Regarding claim 1, Sienkiewicz teaches a system for calibrating a measurement antenna [14-1/ 14-2 or 14-3] of an RF test arrangement (a substrate integrated antenna array and, more specifically, to obtaining measurements for individual antenna elements in such an array; Paragraph [0001] Line 1-4; the one or more measurements comprises utilizing the one or more measurements to calibrate the one or more antenna elements; Paragraph [0024] Line 1-3; FIG. 1 illustrates a system 10 in which a test fixture assembly 12 is utilized to perform transmit and/or receive measurements for individual antenna elements 14; Paragraph [0044] Line 1-4), the system comprising:
a calibration antenna [14-1/ 14-2 or 14-3] (there are three antenna elements 14, which are referenced as antenna elements 14-1, 14-2, and 14-3; Paragraph [0044] Line 11-12; any antenna elements 14-1, 14-2, and 14-3 is the calibration antenna), and 
a fixture [24] (FIG. 1 illustrates a system 10 in which a test fixture assembly 12 is utilized; Paragraph [0044] Line 1-2; The test fixture assembly 12 includes a fixture 24, or support structure; Paragraph [0048] Line 1-3), wherein 
the calibration antenna [14-1/ 14-2 or 14-3] is attached to the fixture [24] (The test fixture assembly 12 includes a fixture 24, or support structure, and a number of cavities 26 formed by one or more materials 28 within the fixture 24 providing isolation between the plurality of antenna elements; Paragraph [0048] Line 1-4; The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4; [0044] In this embodiment, the antenna elements 14 are structures on a surface of the SIAA 16.” The antenna element is structured in the surface of SIAA. “Structure: construct or arrange according to a plan”. The antenna element is attached or integrated or constructed or built in SIAA. Again, in Paragraph 0046, Sienkiewicz discloses, “Further, in some embodiments, the SIAA 16 includes a contact(s) on the surface of the substrate 18 over the electrically conductive via fence 20 to enable electrical and, in this example, physical contact between the electrically conductive via fence 20 and the test fixture assembly 12”. SIAA has the contact that connects the conductive via fence 20 and the test fixture assembly 12 and the antenna array is integrated in the SIAA 16. Therefore, the antenna element is attached to the fixture by the contact), 
and wherein the fixture [24] comprises an aperture [26] (cavity 26 as the aperture) (The test fixture assembly 12 includes a fixture 24, or support structure, and a number of cavities 26 formed by one or more materials 28 within the fixture 24; paragraph [0048] Line 1-3) for removably mounting the fixture [24] with the attached calibration antenna on the measurement antenna [[14-1/ 14-2 or 14-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4),

    PNG
    media_image1.png
    700
    891
    media_image1.png
    Greyscale

Figure 1: Modified Figure 1 of Sienkiewicz
wherein the calibration antenna [14-1] is arranged at a fixed distance from the measurement antenna [14-3] if the fixture [24] is mounted on the measurement antenna [14-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4; Figure 1: Modified Figure 1 of Sienkiewicz above shows that the calibration antenna [14-1] is arranged at a fixed distance from the measurement antenna [14-3]).

Regarding claim 2, Sienkiewicz teaches a system, wherein 
the fixture comprises a further aperture (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4; Figure 1: Modified Figure 1 of Sienkiewicz above shows further aperture. Further aperture can be 26-2 or 26-3 if the calibration antenna 142 or 14-3), wherein 
the calibration antenna [14-2/14-3] is removably or non-removably attached in the further aperture [26-2/26-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4).


Regarding claim 3, Sienkiewicz teaches a system, wherein 
the fixture [24] comprises an elongated element (Figure 1: Modified Figure 1 of Sienkiewicz above shows the fixture [24] comprises an elongated element), 
wherein the aperture [26-1] and the further aperture [26-2/26-3] are arranged at opposing ends of the elongated element (Figure 1: Modified Figure 1 of Sienkiewicz above shows the aperture [26-1] and the further aperture [26-3] are arranged at opposing ends of the elongated element).

Regarding claim 4, Sienkiewicz teaches a system, wherein 
the aperture [26] is designed to positively engage the measurement antenna [14-1], in particular a tip or an upper section of the measurement antenna [14-1] (Figure 1: Modified Figure 1 of Sienkiewicz above shows that the aperture [26] is designed to positively engage the measurement antenna [14-1], in particular a tip or an upper section of the measurement antenna [14-1]).

Regarding claim 6, Sienkiewicz teaches a system, wherein 
the calibration antenna [14-2/14-3] and the measurement antenna [14-1] point towards each other if the fixture [24] is mounted on the measurement antenna [14-1] (Figure 1: Modified Figure 1 of Sienkiewicz above shows that the calibration antenna [14-2/14-3] and the measurement antenna [14-1] point towards each other if the fixture [24] is mounted on the measurement antenna [14-1]).

Regarding claim 8, Sienkiewicz teaches a system, wherein 
the calibration antenna is configured to receive an RF signal from the measurement antenna (For example, in some embodiments, the sensors 32 transmit, or inject, signals generated by, e.g., the controller 34. The injected signals are received by the respective antenna elements 14 and processed by the respective receive chains included within the SIAA 16 or external to the SIAA. The processed signals are provided to the controller 34 and processed to perform one or more receive measurements for each of the antenna elements 14 individually; Paragraph [0051] Line 3-10), wherein
the system comprises a processing unit [34] (controller 34 is the processing unit) configured to determine an antenna transfer function based on the received RF signal (The controller 34 processes the signals to perform one or more measurements for each of the antenna elements 14 individually. The measurements may include, for example, one or more of: an amplitude error, a phase error, output power, Error Vector Magnitude (EVM), and Adjacent Channel Leakage Ratio (ACLR); Paragraph [0050] Line 17-22; Note that the coupling transfer function for each cavity 26 is derivable and can be characterized and, as such, can be removed from the respective measurement; Paragraph [0063] Line 1-3).

Regarding claim 9, Sienkiewicz teaches a method for calibrating a measurement antenna [14-1/ 14-2 or 14-3] of an RF test arrangement (a substrate integrated antenna array and, more specifically, to obtaining measurements for individual antenna elements in such an array; Paragraph [0001] Line 1-4; the one or more measurements comprises utilizing the one or more measurements to calibrate the one or more antenna elements; Paragraph [0024] Line 1-3; FIG. 1 illustrates a system 10 in which a test fixture assembly 12 is utilized to perform transmit and/or receive measurements for individual antenna elements 14; Paragraph [0044] Line 1-4), comprising the steps of:
providing a fixture [24] (FIG. 1 illustrates a system 10 in which a test fixture assembly 12 is utilized; Paragraph [0044] Line 1-2; The test fixture assembly 12 includes a fixture 24, or support structure; Paragraph [0048] Line 1-3), wherein 
a calibration antenna [14-1/ 14-2 or 14-3] (there are three antenna elements 14, which are referenced as antenna elements 14-1, 14-2, and 14-3; Paragraph [0044] Line 11-12; any antenna elements 14-1, 14-2, and 14-3 is the calibration antenna) is attached to the fixture [24] (FIG. 1 illustrates a system 10 in which a test fixture assembly 12 is utilized; Paragraph [0044] Line 1-2; The test fixture assembly 12 includes a fixture 24, or support structure, and a number of cavities 26 formed by one or more materials 28 within the fixture 24 providing isolation between the plurality of antenna elements; Paragraph [0048] Line 1-4; The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4; [0044] In this embodiment, the antenna elements 14 are structures on a surface of the SIAA 16.” The antenna element is structured in the surface of SIAA. “Structure: construct or arrange according to a plan”. The antenna element is attached or integrated or constructed or built in SIAA. Again, in Paragraph 0046, Sienkiewicz discloses, “Further, in some embodiments, the SIAA 16 includes a contact(s) on the surface of the substrate 18 over the electrically conductive via fence 20 to enable electrical and, in this example, physical contact between the electrically conductive via fence 20 and the test fixture assembly 12”. SIAA has the contact that connects the conductive via fence 20 and the test fixture assembly 12 and the antenna array is integrated in the SIAA 16. Therefore, the antenna element is attached to the fixture by the contact); 
removably mounting the fixture with the attached calibration antenna [14-1/ 14-2 or 14-3] on the measurement antenna [14-1/ 14-2 or 14-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4) by means of an aperture [26] (cavity 26 as the aperture) (The test fixture assembly 12 includes a fixture 24, or support structure, and a number of cavities 26 formed by one or more materials 28 within the fixture 24; paragraph [0048] Line 1-3) of the fixture [24],
wherein the calibration antenna [14-1] is arranged at a fixed distance from the measurement antenna [14-3] if the fixture [24] is mounted on the measurement antenna [14-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4; Figure 1: Modified Figure 1 of Sienkiewicz above shows that the calibration antenna [14-1] is arranged at a fixed distance from the measurement antenna [14-3]) and  performing a calibration measurement (The controller 34 processes the signals to perform one or more measurements for each of the antenna elements 14 individually. The measurements may include, for example, one or more of: an amplitude error, a phase error, output power, Error Vector Magnitude (EVM), and Adjacent Channel Leakage Ratio (ACLR); Paragraph [0050] Line 17-22).

Regarding claim 10, Sienkiewicz teaches a method, wherein 
the step of performing the calibration measurement comprises: 
-transmitting an RF signal from the measurement antenna (the sensors 32 detect signals transmitted from the respective antenna elements 14. Thus, the sensor 32-1 detects the signal transmitted from the antenna element 14-1, the sensor 32-2 detects the signal transmitted from the antenna element 14-2, and the sensor 32-3 detects the signal transmitted from the antenna element 14-3. The signals detected by the sensors 32 are output to a controller 34; Paragraph [0050] Line 6-12);
-receiving said RF signal at the calibration antenna (For example, in some embodiments, the sensors 32 transmit, or inject, signals generated by, e.g., the controller 34. The injected signals are received by the respective antenna elements 14 and processed by the respective receive chains included within the SIAA 16 or external to the SIAA. The processed signals are provided to the controller 34 and processed to perform one or more receive measurements for each of the antenna elements 14 individually; Paragraph [0051] Line 3-10); and
-calculating an antenna transfer function based on characteristics of the received RF signal (The controller 34 processes the signals to perform one or more measurements for each of the antenna elements 14 individually. The measurements may include, for example, one or more of: an amplitude error, a phase error, output power, Error Vector Magnitude (EVM), and Adjacent Channel Leakage Ratio (ACLR); Paragraph [0050] Line 17-22; Note that the coupling transfer function for each cavity 26 is derivable and can be characterized and, as such, can be removed from the respective measurement; Paragraph [0063] Line 1-3).

Regarding claim 11, Sienkiewicz teaches a method, wherein 
the fixture comprises a further aperture (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4; Figure 1: Modified Figure 1 of Sienkiewicz above shows further aperture. Further aperture can be 26-2 or 26-3 if the calibration antenna 142 or 14-3), wherein 
the calibration antenna [14-2/14-3] is removably or non-removably mounted in the further aperture [26-2/26-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4).

Regarding claim 14, Sienkiewicz teaches a method, 
further comprising: -providing a reference antenna (there are three antenna elements 14, which are referenced as antenna elements 14-1, 14-2, and 14-3; Paragraph [0044] Line 11-12; any antenna elements 14-1, 14-2, and 14-3 can be the reference antenna); 
 removably mounting the fixture with the attached calibration antenna on the reference antenna [14-1/ 14-2 or 14-3] (The test fixture assembly 12 is positioned on the SIAA 16 such that the cavities 26-1, 26-2, and 26-3 are aligned with the antenna elements 14-1, 14-2, and 14-3, respectively; Paragraph [0049] Line 1-4) by means of the aperture [26] (cavity 26 as the aperture) (The test fixture assembly 12 includes a fixture 24, or support structure, and a number of cavities 26 formed by one or more materials 28 within the fixture 24; paragraph [0048] Line 1-3), in particular before mounting the fixture on the measurement antenna (The test fixture assembly 12 includes a fixture 24, or support structure, and a number of cavities 26 formed by one or more materials 28 within the fixture 24 providing isolation between the plurality of antenna elements; Paragraph [0048] Line 1-4);  
 performing a characterization measurement of the calibration antenna (The controller 34 processes the signals to perform one or more measurements for each of the antenna elements 14 individually. The measurements may include, for example, one or more of: an amplitude error, a phase error, output power, Error Vector Magnitude (EVM), and Adjacent Channel Leakage Ratio (ACLR); Paragraph [0050] Line 17-22); and
 dismounting the fixture with the attached calibration antenna from the reference antenna (Note that the coupling transfer function for each cavity 26 is derivable and can be characterized and, as such, can be removed from the respective measurement; Paragraph [0063] Line 1-3; More than three antennas or less antennas can be mounted or demounted).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sienkiewicz ‘150 A1 in view of Nickel et al. (Hereinafter “Nickel”) in the US Patent Application Publication Number US 20120268153 A1.

Regarding claim 5, Sienkiewicz fails to teach a system, wherein, if the fixture is mounted on the measurement antenna, a distance between a tip of the calibration antenna and the tip of the measurement antenna is between 2 cm and 8 cm, in particular between 4 cm and 6 cm, more particular approximately 5 cm.
Nickel teaches a non-contact test system may be provided for performing tests on electronic device structures (Paragraph [0005] Line 1-2), wherein, 
if the fixture is mounted on the measurement antenna, a distance between a tip of the calibration antenna and the tip of the measurement antenna is between 2 cm and 8 cm, in particular between 4 cm and 6 cm, more particular approximately 5 cm (During testing, antenna probe 18 (as the calibration antenna) may be placed in the vicinity of device structures under test 14 (as the measurement antenna). For example, antenna probe 18 may be placed within 10 cm or less of device structures under test 14, within 2 cm or less of device structures under test 14, or within 1 cm or less of device structures under test 14 (as examples); Paragraph [0040] Line 1-5; Figure 1A; a distance between a tip of the calibration antenna and the tip of the measurement antenna is between 2 cm and 8 cm, in particular between 4 cm and 6 cm, more particular approximately 5 cm in the boundary of 10 cm or less). The purpose of doing so is to place calibration antenna within the "near field" of measurement antenna (i.e., a location at which signals are received by an antenna that is located within about one or two wavelengths from measurement antenna or less).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Nickel, because Nickel teaches to include a distance between a tip of the calibration antenna and the tip of the measurement antenna is between 2 cm and 8 cm, in particular between 4 cm and 6 cm, more particular approximately 5 cm places calibration antenna within the "near field" of measurement antenna (i.e., a location at which signals are received by an antenna that is located within about one or two wavelengths from measurement antenna or less)(Paragraph [0040]).


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sienkiewicz ‘150 A1 in view of Bogue et al. (Hereinafter “Bogue”) in the US Patent Number US 8650931 B1.

Regarding claim 7, Sienkiewicz fails to teach a system, wherein the fixture is made of an at least partially RF transparent material, in particular a polymethacrylimide based structural foam.
Bogue teaches test fixtures and, more particularly, to self-sealing fuel tank test fixtures (Column 1 Line 6-7), wherein 
the fixture is made of an at least partially RF transparent material, in particular a polymethacrylimide based structural foam (the test fixture 104 in Figure 2 also includes an upper shock impedance area 306 and a lower shock impedance area 308. Both of the top shock impedance area 306 and/or the lower shock impedance area 308 are formed from foam or another suitable material(s). For example, in some embodiments neither, either, or both of the top shock impedance area 306 and/or the lower shock impedance area 308 can be formed from a polymethacrylimide ("PMI") foam; Column 7 Line 26-38; Although Bogue reference is from different field than the present application Bogue is introduced here to show that the fixture can be made of a polymethacrylimide based structural foam). The purpose of doing so is to form the area to have various densities. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Bogue, because Bogue teaches to include the fixture made of a polymethacrylimide based structural foam form the area to have various densities (Column 7 Line 26-50).


Regarding claim 12, Sienkiewicz fails to teach a method, wherein the fixture is made of an at least partially RF transparent material, in particular a polymethacrylimide based structural foam.
Bogue teaches test fixtures and, more particularly, to self-sealing fuel tank test fixtures (Column 1 Line 6-7), wherein 
the fixture is made of an at least partially RF transparent material, in particular a polymethacrylimide based structural foam (the test fixture 104 in Figure 2 also includes an upper shock impedance area 306 and a lower shock impedance area 308. Both of the top shock impedance area 306 and/or the lower shock impedance area 308 are formed from foam or another suitable material(s). For example, in some embodiments neither, either, or both of the top shock impedance area 306 and/or the lower shock impedance area 308 can be formed from a polymethacrylimide ("PMI") foam; Column 7 Line 26-38; Although Bogue reference is from different field than the present application Bogue is introduced here to show that the fixture can be made of a polymethacrylimide based structural foam). The purpose of doing so is to form the area to have various densities.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Bogue, because Bogue teaches to include the fixture made of a polymethacrylimide based structural foam form the area to have various densities (Column 7 Line 26-50).


Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sienkiewicz ‘150 A1 in view of Wang et al. (Hereinafter “Wang”) in the Us Patent Application Publication Number US 20150188647 A1.


Regarding claim 13, Sienkiewicz fails to teach a method, wherein the measurement antenna is arranged in a test chamber of the RF test arrangement, wherein the method further comprises: mounting the fixture with the attached calibration antenna on the measurement antenna in the test chamber to perform the calibration measurement; and dismounting the fixture with the attached calibration antenna from the measurement antenna and removing it from the test chamber after the calibration measurement. 
Wang teaches a method and apparatus for testing a radio frequency index and a wireless index of an active antenna system (Paragraph [0001] Line 3-5), 
wherein the measurement antenna [203] (receiving antenna as the measurement antenna) is arranged in a test chamber [201] (Darkroom 201 as the chamber) of the RF test arrangement (Figure 6) (at another end, the receiving antenna 203 is installed on the antenna bracket 207, and the receiving antenna 203 is connected to the spectrum analyzer (or the dynamometer) 209 through the radio frequency cable 205; Paragraph [0095] Line 5-9), wherein the method further comprises: - 
mounting the fixture [206] (antenna rotary table 206 as the fixture) with the attached calibration antenna [202] (gain reference antenna as the calibration antenna) on the measurement antenna in the test chamber [201] to perform the calibration measurement- dismounting the fixture with the attached calibration antenna from the measurement antenna and removing it from the test chamber after the calibration measurement (Under the environment of the darkroom 201, the gain reference antenna 202 is installed on antenna rotary table 206, and is connected with the vector signal generator 208 through the radio frequency cable 204; Paragraph [0095] Line 2-5; Reference gain antenna can be removed after calibration). The purpose of doing so is to effectively improve the testing efficiency and reduce the testing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Wang, because Wang teaches to include a measurement antenna in the chamber effectively improves the testing efficiency and reduces the testing cost (Paragraph [0037]).

Regarding claim 15, Sienkiewicz teaches test method wherein at least one measurement antenna calibrated according to the method of claim 9 (see rejection of claim 9 above). 
Sienkiewicz fails to teach a test method for an electronic device, in particular a DUT, comprising the steps of: placing the electronic device in a test chamber, in particular an anechoic chamber; and - performing a test measurement, in particular a radiated power measurement, of the electronic device. 
Wang teaches a method and apparatus for testing a radio frequency index and a wireless index of an active antenna system (Paragraph [0001] Line 3-5), wherein the test method for an electronic device, in particular a DUT (203) (receiving antenna as the DUT because testing is done in the receiving antenna), comprising the steps of:
placing the electronic device [203] (receiving antenna as the measurement antenna and electronic device) in a test chamber [201], in particular an anechoic chamber (Darkroom 201 as the chamber) of the RF test arrangement (Figure 6) (at another end, the receiving antenna 203 is installed on the antenna bracket 207, and the receiving antenna 203 is connected to the spectrum analyzer (or the dynamometer) 209 through the radio frequency cable 205; Paragraph [0095] Line 5-9), 
performing a test measurement, in particular a radiated power measurement, of the electronic device (Under the environment of the darkroom 201, the gain reference antenna 202 is installed on antenna rotary table 206, and is connected with the vector signal generator 208 through the radio frequency cable 204; Paragraph [0095] Line 2-5; Reference gain antenna can be removed after calibration). The purpose of doing so is to effectively improve the testing efficiency and reduce the testing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Wang, because Wang teaches to include a an electronic device arranged in the chamber effectively improves the testing efficiency and reduces the testing cost (Paragraph [0037]).

Regarding claim 16, Sienkiewicz teaches a RF test arrangement, wherein at least one measurement antenna calibrated according to the method of 9 (See rejection of claim 9).
Sienkiewicz fails to teach an RF test arrangement, comprising a test chamber, in particular an anechoic chamber, and wherein the at least one measurement antenna is arranged in the test chamber.
Wang teaches a method and apparatus for testing a radio frequency index and a wireless index of an active antenna system (Paragraph [0001] Line 3-5), 
an RF test arrangement (Figure 6), comprising a test chamber [201] in particular an anechoic chamber (Darkroom 201 as the chamber),
and at least one measurement antenna [203] (receiving antenna as the measurement antenna) is arranged in the test chamber [201] (Darkroom 201 as the chamber) of the RF test arrangement (Figure 6) (at another end, the receiving antenna 203 is installed on the antenna bracket 207, and the receiving antenna 203 is connected to the spectrum analyzer (or the dynamometer) 209 through the radio frequency cable 205; Paragraph [0095] Line 5-9). The purpose of doing so is to effectively improve the testing efficiency and reduce the testing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Wang, because Wang teaches to include a measurement antenna arranged in the chamber effectively improves the testing efficiency and reduces the testing cost (Paragraph [0037]).

Regarding claim 17, Sienkiewicz fails to teach a RF test arrangement, comprising a holder configured to hold an electronic device, wherein the holder is arranged in the test chamber.
Wang teaches a method and apparatus for testing a radio frequency index and a wireless index of an active antenna system (Paragraph [0001] Line 3-5), comprising 
a holder (bracket 207 as the holder) configured to hold an electronic device [203] (antenna 203 as the electronic device), wherein the holder is arranged in the test chamber [201] (the receiving antenna 203 is installed on the antenna bracket 207, and the receiving antenna 203 is connected to the spectrum analyzer (or the dynamometer) 209 through the radio frequency cable 205; Paragraph [0095] Line 5-9; Figure 6 shows that the electronic device 203 is on the holder 207 inside the chamber 201). The purpose of doing so is to effectively improve the testing efficiency and reduce the testing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sienkiewicz in view of Wang, because Wang teaches to include a holder to hold an electronic device effectively improves the testing efficiency and reduces the testing cost (Paragraph [0037]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866